Exhibit 10.20

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of June 1, 2004 by and among Thermadyne Holdings Corporation, a Delaware
corporation (“Holdings”), the subsidiaries of Holdings (together with Holdings,
the “Employers”), and Brian Truex (“Employee”).

 

RECITALS

 

A. The Parties desire Employee to be employed by Employers in the capacity of
Executive Vice President – Global Operations; and

 

B. The Parties desire to set forth the terms and conditions of such employment
to which each Party will be bound;

 

NOW THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employers and Employee do hereby covenant and agree as
follows:

 


SECTION 1.                                BASIC EMPLOYMENT PROVISIONS


 


(A)                                  EMPLOYMENT AND TERM.  EMPLOYERS HEREBY
EMPLOY EMPLOYEE (HEREINAFTER REFERRED TO AS THE “EMPLOYMENT”) AS EXECUTIVE VICE
PRESIDENT – GLOBAL OPERATIONS AND EMPLOYEE AGREES TO BE EMPLOYED BY EMPLOYERS IN
SUCH CAPACITY, ALL ON THE TERMS AND CONDITIONS SET FORTH HEREIN.  THE EMPLOYMENT
SHALL BE FOR A PERIOD (THE “EMPLOYMENT PERIOD”) THAT WILL (I) COMMENCE ON
JUNE 1, 2004 (THE “EFFECTIVE DATE”) AND CONTINUE FOR AT LEAST TWO YEARS
THEREAFTER (UNLESS EARLIER TERMINATED AS PROVIDED HEREIN) AND (II) RENEW ON THE
SECOND ANNIVERSARY OF THE EFFECTIVE DATE AND EACH ANNIVERSARY OF THE THEREAFTER
FOR A ONE-YEAR PERIOD, ON THE SAME TERMS AND CONDITIONS CONTAINED HEREIN (UNLESS
EARLIER TERMINATED AS PROVIDED HEREIN OR EMPLOYEE IS TIMELY PROVIDED A NOTICE OF
NONRENEWAL AS PROVIDED HEREIN), SUCH THAT THE EMPLOYMENT PERIOD SHALL EXTEND FOR
A PERIOD OF ONE YEAR FROM THE DATE OF EACH SUCH EXTENSION.  THE EMPLOYERS MUST
PROVIDE EMPLOYEE WITH WRITTEN NOTICE NOT LESS THAN 60 DAYS IN ADVANCE OF THE
APPLICABLE ANNIVERSARY OF THE EFFECTIVE DATE IN ORDER TO AVOID RENEWAL OF THE
EMPLOYMENT PERIOD ON SUCH ANNIVERSARY AS DESCRIBED ABOVE.  NOTICE SHALL BE
DEEMED GIVEN ON THE DATE IT IS RECEIVED BY THE EMPLOYEE.  IF EMPLOYERS ELECT NOT
TO RENEW THE EMPLOYMENT PERIOD IN ACCORDANCE WITH THIS SECTION 1(A), EMPLOYEE
SHALL BE ENTITLED TO CONTINUE TO RECEIVE FROM EMPLOYERS HIS THEN CURRENT BASIC
COMPENSATION HEREUNDER, SUCH AMOUNT TO CONTINUE TO BE PAID IN ACCORDANCE WITH
THE PAYROLL PRACTICES OF EMPLOYERS FOR A PERIOD EQUAL TO SIX (6) MONTHS FROM THE
EXPIRATION OF THE EMPLOYMENT PERIOD.


 


(B)                                 DUTIES.  EMPLOYEE SHALL BE SUBJECT TO THE
DIRECTION AND SUPERVISION OF THE CEO OR THE CEO’S DELEGATE (THE “CEO”) AND, AS
THE EXECUTIVE VICE PRESIDENT – GLOBAL OPERATIONS SHALL HAVE THOSE DUTIES AND
RESPONSIBILITIES WHICH ARE ASSIGNED TO HIM DURING THE EMPLOYMENT PERIOD BY THE
CEO CONSISTENT WITH HIS POSITION.  THE PARTIES EXPRESSLY ACKNOWLEDGE THAT THE
EMPLOYEE SHALL DEVOTE ALL OF HIS BUSINESS TIME AND ATTENTION TO THE TRANSACTION
OF EMPLOYERS’ BUSINESSES AS

 

--------------------------------------------------------------------------------


 


IS REASONABLY NECESSARY TO DISCHARGE HIS SUPERVISORY MANAGEMENT RESPONSIBILITIES
HEREUNDER.  EMPLOYEE AGREES TO PERFORM FAITHFULLY THE DUTIES ASSIGNED TO HIM TO
THE BEST OF HIS ABILITY.


 


SECTION 2.                                COMPENSATION.


 


(A)                                  SALARY.  EMPLOYERS SHALL PAY TO EMPLOYEE
DURING THE EMPLOYMENT PERIOD A SALARY AS BASIC COMPENSATION FOR THE SERVICES TO
BE RENDERED BY EMPLOYEE HEREUNDER.  THE INITIAL AMOUNT OF SUCH SALARY SHALL BE
$250,000 PER ANNUM.  SUCH SALARY SHALL BE REVIEWED NO LESS FREQUENTLY THAN
ANNUALLY BY THE CEO AND MAY BE INCREASED UPON THE APPROVAL OF THE CEO, SUBJECT
TO THE APPROVAL OF THE BOARD OF DIRECTORS OF HOLDINGS.  SUCH SALARY SHALL ACCRUE
AND BE PAYABLE IN ACCORDANCE WITH THE PAYROLL PRACTICES OF EMPLOYERS’ SUBSIDIARY
OR SUBSIDIARIES IN EFFECT FROM TIME TO TIME.  ALL SUCH PAYMENTS SHALL BE SUBJECT
TO DEDUCTION AND WITHHOLDING AUTHORIZED OR REQUIRED BY APPLICABLE LAW.


 


(B)                                 BONUS.  DURING THE EMPLOYMENT PERIOD,
EMPLOYEE SHALL ADDITIONALLY PARTICIPATE IN AN ANNUAL BONUS PLAN PROVIDING FOR AN
ANNUAL BONUS OPPORTUNITY OF NOT LESS THAN 60% OF EMPLOYEE’S ANNUAL SALARY FOR
THE CALENDAR YEARS THEREAFTER, IN ACCORDANCE WITH THE TERMS SET FORTH IN
EMPLOYERS’ THEN CURRENT MANAGEMENT INCENTIVE PLAN.


 


(C)                                  BENEFITS.  DURING THE EMPLOYMENT PERIOD,
EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN SUCH EMPLOYEE BENEFIT PLANS,
PROGRAMS AND ARRANGEMENTS MADE AVAILABLE TO, AND ON THE SAME TERMS AS, OTHER
SIMILARLY SITUATED EXECUTIVES OF EMPLOYERS, INCLUDING, WITHOUT LIMITATION,
401(K) PLANS, EXCESS SAVINGS PLANS, TAX QUALIFIED PROFIT SHARING PLANS AND ANY
OTHER RETIREMENT PLANS, HEALTH, GROUP LIFE (WITH OPTIONAL ADDITIONAL COVERAGE),
SHORT TERM DISABILITY, LONG TERM DISABILITY (NOT TO EXCEED 60% OF EMPLOYEE’S
ANNUAL SALARY OTHERWISE PAYABLE TO HIM FOR THE APPLICABLE PERIOD),
HOSPITALIZATION AND SUCH OTHER BENEFIT PROGRAMS AS MAY BE APPROVED FROM TIME TO
TIME BY EMPLOYERS FOR THEIR EXECUTIVES.  EMPLOYEE SHALL BE ENTITLED TO FOUR
WEEKS PAID VACATION PER YEAR. NOTHING HEREIN SHALL AFFECT EMPLOYERS’ RIGHT TO
AMEND, MODIFY OR TERMINATE ANY RETIREMENT OR OTHER BENEFIT PLAN AT ANY TIME ON A
COMPANY-WIDE BASIS FOR SIMILARLY SITUATED EXECUTIVES.


 


(D)                                 STOCK OPTIONS. HOLDINGS SHALL GRANT EMPLOYEE
STOCK OPTIONS (THE “OPTIONS”) TO PURCHASE UP TO 50,000 SHARES THE COMMON STOCK
OF HOLDINGS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF HOLDINGS’ STOCK
OPTION PLAN. THE EXERCISE PRICE FOR THE OPTIONS SHALL BE EQUAL TO THE CLOSING
BID PRICE PER SHARE OF THE COMMON STOCK ON THE OVER-THE-COUNTER MARKET AS OF THE
CLOSE OF BUSINESS IMMEDIATELY PRECEDING THE DATE OF THE EFFECTIVE DATE OF THIS
AGREEMENT.  SUBJECT IN EACH CASE TO EMPLOYEE’S CONTINUED EMPLOYMENT UNTIL THE
APPLICABLE VESTING DATE, ONE-HALF OF THE OPTIONS WILL BECOME VESTED AND, SUBJECT
TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS, EXERCISABLE IN THREE EQUAL ANNUAL
INSTALLMENTS ON EACH OF THE NEXT THREE ANNIVERSARIES OF THE EFFECTIVE DATE, AND
THE REMAINING ONE-HALF OF THE OPTION (THE “PERFORMANCE OPTIONS”) WILL BECOME
VESTED, AND SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS, EXERCISABLE
IN THREE EQUAL ANNUAL INSTALLMENTS ON EACH OF THE FIRST THREE ANNIVERSARIES OF
THE DATE OF GRANT (EACH AN “INSTALLMENT DATE”) IF HOLDINGS ACHIEVES ITS RETURN
ON INVESTED CAPITAL TARGETS IN ACCORDANCE WITH ITS ANNUAL BUDGET FOR THE
IMMEDIATELY PRECEDING FISCAL YEAR.  IF ANY PERFORMANCE OPTIONS DO NOT VEST IN
ANY YEAR DUE TO THE FAILURE TO MEET THE RETURN ON INVESTED CAPITAL TARGETS FOR
SUCH YEAR, SUCH OPTIONS SHALL VEST ON ANY SUBSEQUENT INSTALLMENT DATE IF
HOLDINGS HAS CUMULATIVELY

 

2

--------------------------------------------------------------------------------


 


ACHIEVED ON SUCH DATE THE RETURN ON INVESTED CAPITAL TARGETS FOR THE CURRENT
YEAR, PLUS THE RETURN ON INVESTED CAPITAL TARGETS FOR THE PRIOR YEARS FOR WHICH
SUCH TARGETS WERE NOT ACHIEVED (AFTER TAKING INTO ACCOUNT ANY PORTION OF SUCH
TARGETS ACHIEVED IN SUCH PRIOR YEARS); PROVIDED, HOWEVER, THAT IF THE
PERFORMANCE OPTIONS DO NOT VEST BY THE FINAL INSTALLMENT DATE, THEN SUCH OPTIONS
SHALL VEST ON THE SEVENTH ANNIVERSARY OF THE GRANT, PROVIDED EMPLOYEE IS STILL
EMPLOYED WITH THE EMPLOYERS ON SUCH DATE. IN ADDITION TO GRANT LISTED ABOVE,
EMPLOYEE WILL BE ELIGIBLE FOR FUTURE GRANTS ON THE SAME BASIS AS SIMILARLY
SITUATED EMPLOYEES OF THE EMPLOYERS.


 


SECTION 3.                                TERMINATION.


 


(A)                                  DEATH OR DISABILITY.  EMPLOYMENT OF
EMPLOYEE UNDER THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY UPON THE DEATH OR
TOTAL DISABILITY OF EMPLOYEE.  FOR THE PURPOSE OF THIS AGREEMENT, “TOTAL
DISABILITY” SHALL BE DEEMED TO HAVE OCCURRED IF EMPLOYEE SHALL HAVE BEEN UNABLE
TO PERFORM THE DUTIES OF HIS EMPLOYMENT DUE TO MENTAL OR PHYSICAL INCAPACITY FOR
A PERIOD OF SIX CONSECUTIVE MONTHS.


 


(B)                                 CAUSE.  THE CEO, SUBJECT TO APPROVAL FROM
THE BOARD OF DIRECTORS, MAY TERMINATE THE EMPLOYMENT OF EMPLOYEE UNDER THIS
AGREEMENT FOR CAUSE.  FOR THE PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL BE
DEEMED TO BE (I) THE CONVICTION OF A CRIME BY EMPLOYEE CONSTITUTING A FELONY OR
OTHER CRIME INVOLVING MORAL TURPITUDE, (II) AN ACT OF DISHONESTY OR DISLOYALTY
BY EMPLOYEE THAT RESULTED IN OR WAS INTENDED TO RESULT IN HARM TO ANY OF THE
EMPLOYERS; (III) THE WILLFUL ENGAGING BY EMPLOYEE IN MISCONDUCT WHICH IS
INJURIOUS TO ANY OF THE EMPLOYERS; (IV) EMPLOYEE’S FAILURE TO COMPLY WITH THE
MATERIAL TERMS OF THIS AGREEMENT; (V) FAILURE BY EMPLOYEE TO COMPLY FULLY WITH
ANY LAWFUL DIRECTIVES OF THE BOARD OR EMPLOYERS; (VI) MISAPPROPRIATION BY
EMPLOYEE OF EMPLOYERS’ FUNDS; (VII) HABITUAL ABUSE OF ALCOHOL, NARCOTICS OR
OTHER CONTROLLED SUBSTANCES BY EMPLOYEE; OR (VIII) GROSS NEGLIGENCE IN THE
PERFORMANCE OF EMPLOYEE’S DUTIES AND RESPONSIBILITIES HEREUNDER.


 


(C)                                  WITHOUT CAUSE.  ANY OF THE EMPLOYERS,
ACTING ALONE, MAY TERMINATE THE EMPLOYMENT OF EMPLOYEE UNDER THIS AGREEMENT
WITHOUT CAUSE.


 


(D)                                 CONSTRUCTIVE TERMINATION.  EMPLOYEE MAY
ELECT TO TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT UPON A CONSTRUCTIVE
TERMINATION WITHOUT CAUSE, AS DEFINED BELOW.  FOR PURPOSES OF THIS AGREEMENT,
“CONSTRUCTIVE TERMINATION WITHOUT CAUSE” SHALL MEAN A TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT AT HIS INITIATIVE FOLLOWING THE OCCURRENCE, WITHOUT THE
EMPLOYEE’S PRIOR WRITTEN CONSENT, OF ONE OR MORE OF THE FOLLOWING EVENTS:


 

(I)                                     ANY FAILURE BY THE EMPLOYERS TO COMPLY
WITH ANY OF THE PROVISIONS OF THIS AGREEMENT, OTHER THAN AN ISOLATED,
INSUBSTANTIAL AND INADVERTENT FAILURE NOT OCCURRING IN BAD FAITH AND WHICH IS
REMEDIED BY THE EMPLOYERS WITHIN 30 DAYS AFTER RECEIPT OF WRITTEN NOTICE THEREOF
GIVEN BY THE EMPLOYEE;

 

(II)                                  ANY REDUCTION IN SALARY, BONUS PERCENTAGE
OR MATERIAL REDUCTION IN DUTIES;

 

(III)                               ANY PURPORTED TERMINATION BY THE EMPLOYERS
OF THE EMPLOYEE’S EMPLOYMENT OTHERWISE THAN AS EXPRESSLY PERMITTED BY
SECTION 3(B) OF THIS AGREEMENT;

 

3

--------------------------------------------------------------------------------


 

(IV)                              ANY FAILURE BY THE EMPLOYERS TO COMPLY WITH
AND SATISFY THE PROVISIONS OF SECTION 6 HEREOF, OR FAILURE BY ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE EMPLOYERS TO
ASSUME EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO
THE SAME EXTENT THE EMPLOYERS WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION HAD TAKEN PLACE, PROVIDED, IN EITHER CASE, THAT THE SUCCESSOR
CONTEMPLATED BY SECTION 6 HEREOF HAS RECEIVED, AT LEAST 10 DAYS PRIOR TO THE
GIVING OF NOTICE OF CONSTRUCTIVE TERMINATION BY THE EMPLOYEE, WRITTEN NOTICE
FROM THE EMPLOYERS OR THE EMPLOYEE OF THE REQUIREMENTS OF THE PROVISIONS OF
SECTION 6 OR OF SUCH FAILURE.

 


SECTION 4.                                COMPENSATION FOLLOWING TERMINATION.


 


(A)                                  DEATH.  IF THE EMPLOYMENT PERIOD IS
TERMINATED PURSUANT TO THE PROVISIONS OF SECTION 3(A) ABOVE DUE TO THE DEATH OF
EMPLOYEE, THIS AGREEMENT SHALL TERMINATE, AND NO FURTHER COMPENSATION SHALL BE
PAYABLE TO EMPLOYEE’S ESTATE, HEIRS OR BENEFICIARIES, AS APPLICABLE, EXCEPT THAT
EMPLOYEE’S ESTATE, HEIRS OR BENEFICIARIES, AS APPLICABLE, SHALL BE ENTITLED TO
RECEIVE (I) EMPLOYEE’S THEN CURRENT BASIC COMPENSATION THROUGH THE END OF THE
MONTH IN WHICH EMPLOYEE’S DEATH OCCURRED, (II) A PRO RATA PORTION (BASED ON A
FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS EMPLOYEE WORKED IN THE
YEAR OF EMPLOYEE’S DEATH AND THE DENOMINATOR OF WHICH IS 365) OF THE BONUS AS
SET FORTH IN SECTION 2(B) WHICH EMPLOYEE WOULD HAVE BEEN ENTITLED TO RECEIVE FOR
THE YEAR IN WHICH TERMINATION OCCURS IF THE PERFORMANCE OBJECTIVES ESTABLISHED
IN EMPLOYERS’ MANAGEMENT INCENTIVE PLAN ARE ACHIEVED, AND (III) ANY
UN-REIMBURSED EXPENSES PURSUANT TO SECTION 5 BELOW, AND, THEREAFTER, EMPLOYERS
SHALL HAVE NO FURTHER OBLIGATIONS OR LIABILITIES HEREUNDER TO EMPLOYEE’S ESTATE
OR LEGAL REPRESENTATIVE OR OTHERWISE, OTHER THAN THE PAYMENT OF BENEFITS, IF
ANY, PURSUANT TO SECTION 2(C).


 


(B)                                 DISABILITY.  IF THE EMPLOYMENT PERIOD IS
TERMINATED PURSUANT TO THE PROVISIONS OF SECTION 3(A) ABOVE DUE TO EMPLOYEE’S
TOTAL DISABILITY AS DETERMINED THEREUNDER, THIS AGREEMENT SHALL TERMINATE, AND
(I) EMPLOYERS WILL CONTINUE THE PAYMENT OF EMPLOYEE’S BASIC COMPENSATION AT THE
THEN CURRENT RATE UNTIL THE EARLIER OF (A) THE BENEFITS UNDER ANY LONG-TERM
DISABILITY INSURANCE PROVIDED BY EMPLOYERS COMMENCES OR (B) 180 DAYS FROM THE
DATE OF SUCH TOTAL DISABILITY, (II) EMPLOYERS SHALL PAY A PRO RATA PORTION
(BASED ON A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS EMPLOYEE
WORKED IN THE YEAR EMPLOYEE BECAME TOTALLY DISABLED AND THE DENOMINATOR OF WHICH
IS 365) OF THE BONUS AS SET FORTH IN SECTION 2(B) WHICH EMPLOYEE WOULD HAVE BEEN
ENTITLED TO RECEIVE FOR THE YEAR IN WHICH TERMINATION OCCURS IF THE PERFORMANCE
OBJECTIVES ESTABLISHED IN EMPLOYERS’ MANAGEMENT INCENTIVE PLAN ARE ACHIEVED, AND
(III) EMPLOYERS SHALL PAY ANY UN-REIMBURSED EXPENSES PURSUANT TO SECTION 5
BELOW.  THEREAFTER, EMPLOYERS SHALL HAVE NO OBLIGATION FOR BASIC COMPENSATION OR
OTHER COMPENSATION PAYMENTS TO EMPLOYEE DURING THE CONTINUANCE OF SUCH TOTAL
DISABILITY.


 


(C)                                  TERMINATION FOR CAUSE OR VOLUNTARY
TERMINATION.  IF THE EMPLOYMENT PERIOD IS TERMINATED FOR CAUSE OR VOLUNTARILY BY
THE EMPLOYEE FOR REASONS OTHER THAN THOSE DESCRIBED IN SECTION 3(A) OR 3(D)
ABOVE, NO FURTHER COMPENSATION OR BENEFITS SHALL BE PAID TO EMPLOYEE AFTER THE
DATE OF TERMINATION, BUT EMPLOYEE SHALL BE ENTITLED TO RECEIVE BENEFITS TO WHICH
HE IS OR MAY BECOME ENTITLED PURSUANT TO ANY BENEFIT PLAN WHICH BY ITS TERMS
SURVIVE TERMINATION.

 

4

--------------------------------------------------------------------------------


 


(D)                                 TERMINATION WITHOUT CAUSE; CONSTRUCTIVE
TERMINATION.  IF THE EMPLOYMENT PERIOD IS TERMINATED PURSUANT TO SECTION 3(C) OR
3(D) ABOVE, EMPLOYEE SHALL BE ENTITLED (I) TO CONTINUE TO RECEIVE FROM EMPLOYERS
HIS THEN CURRENT BASIC COMPENSATION HEREUNDER, SUCH AMOUNT TO CONTINUE TO BE
PAID IN ACCORDANCE WITH THE PAYROLL PRACTICES OF EMPLOYERS FOR A PERIOD EQUAL TO
12 MONTHS, (II) TO RECEIVE HIS BONUS PURSUANT TO SECTION 2(B) FOR THE YEAR IN
WHICH EMPLOYEE IS TERMINATED, (III) DURING SUCH 12-MONTH PERIOD, TO CONTINUE TO
RECEIVE THE BENEFITS TO WHICH HE WOULD OTHERWISE BE ENTITLED DURING THE
EMPLOYMENT PERIOD PURSUANT TO SECTION 2(C) ABOVE; PROVIDED THAT EMPLOYEE SHALL
CONTINUE TO MAKE THE SAME CONTRIBUTIONS TOWARD SUCH COVERAGE AS EMPLOYEE WAS
MAKING ON THE DATE OF TERMINATION, WITH SUCH ADJUSTMENTS TO CONTRIBUTIONS AS ARE
MADE GENERALLY FOR ALL EMPLOYERS’ EMPLOYEES, AND (IV) DURING SUCH 12-MONTH
PERIOD, TO A MONTHLY AUTOMOBILE ALLOWANCE AS CONTEMPLATED BY SECTION 5 BELOW;
PROVIDED, HOWEVER, THAT EMPLOYEE SHALL NO LONGER BE ENTITLED TO PARTICIPATE IN
ANY OF EMPLOYERS’ 401K PLANS, EXCESS SAVINGS PLANS, TAX QUALIFIED PROFIT SHARING
PLANS OR ANY OTHER RETIREMENT PLANS.  EMPLOYEE SHALL HAVE THE OPTION TO RECEIVE
THE PRESENT VALUE OF THE BENEFITS (AT A 12% DISCOUNT) DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE IN A LUMP SUM PAYMENT, WITH SUCH OPTION TO BE
EXERCISED BY EMPLOYEE IN WRITING WITHIN TEN (10) DAYS OF TERMINATION AND
EMPLOYER SHALL MAKE SUCH LUMP SUM PAYMENT WITHIN THIRTY (30) DAYS OF RECEIVING
THE WRITTEN NOTICE FROM EMPLOYEE.  IN THE EVENT OF EMPLOYEE’S DEATH DURING SUCH
12-MONTH PERIOD, SUCH CONTINUATION OF COMPENSATION, BENEFITS AND MONTHLY
AUTOMOBILE ALLOWANCE SHALL CEASE UPON EMPLOYEE’S DEATH.  IN THE EVENT EMPLOYEE
OBTAINS EMPLOYMENT ELSEWHERE DURING SUCH 12-MONTH PERIOD SUCH COMPENSATION,
BENEFITS AND MONTHLY AUTOMOBILE ALLOWANCE SHALL CONTINUE FOR THE PERIOD
DESCRIBED ABOVE NOTWITHSTANDING SUCH REEMPLOYMENT OF EMPLOYEE; PROVIDED,
HOWEVER, THAT EMPLOYERS’ OBLIGATIONS FOR COMPENSATION, BENEFITS AND MONTHLY
AUTOMOBILE ALLOWANCE SHALL BE REDUCED BY THE AMOUNT EMPLOYEE RECEIVES FROM HIS
NEW EMPLOYER FOR COMPENSATION, BENEFITS AND AUTOMOBILE ALLOWANCE.  THE SUMS
RECEIVED BY EMPLOYEE UNDER THIS SECTION 4(D) SHALL BE CONSIDERED LIQUIDATED
DAMAGES IN RESPECT OF CLAIMS BASED ON ANY PROVISIONS OF THIS AGREEMENT OR
EMPLOYEE’S EMPLOYMENT WITH EMPLOYERS AND THE COMMENCEMENT OF THE PAYMENT OF SUCH
SUMS BY EMPLOYERS SHALL NOT BEGIN UNTIL EMPLOYEE EXECUTES AND DELIVERS A GENERAL
RELEASE OF ALL CLAIMS IN FORM AND SUBSTANCE SATISFACTORY TO EMPLOYERS.


 


SECTION 5.                                EXPENSE REIMBURSEMENT.  UPON THE
SUBMISSION OF PROPERLY DOCUMENTED EXPENSE ACCOUNT REPORTS, EMPLOYERS SHALL
REIMBURSE EMPLOYEE FOR ALL REASONABLE BUSINESS-RELATED TRAVEL AND ENTERTAINMENT
EXPENSES INCURRED BY EMPLOYEE IN THE COURSE OF HIS EMPLOYMENT WITH EMPLOYERS,
INCLUDING THE OWNERSHIP AND USE OF A CELLULAR PHONE.  EMPLOYERS SHALL PROVIDE
EMPLOYEE WITH A GROSS MONTHLY CAR ALLOWANCE OF $500.  UNLESS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, EMPLOYERS’ OBLIGATIONS UNDER THIS SECTION 5 SHALL
TERMINATE UPON THE TERMINATION OF THE EMPLOYMENT PERIOD, EXCEPT FOR ANY EXPENSES
ELIGIBLE FOR REIMBURSEMENT HEREUNDER THAT ARE INCURRED PRIOR TO SUCH
TERMINATION.


 


SECTION 6.                                ASSIGNABILITY BINDING NATURE.  THIS
AGREEMENT SHALL BE BINDING AND INURE TO THE BENEFIT OF THE PARTIES, AND THEIR
RESPECTIVE SUCCESSORS, HEIRS (IN THE CASE OF EMPLOYEE) AND ASSIGNS.  NO
OBLIGATIONS OF THE EMPLOYERS UNDER THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED
BY THE EMPLOYERS EXCEPT THAT SUCH OBLIGATIONS SHALL BE ASSIGNED OR TRANSFERRED
(AS DESCRIBED BELOW) PURSUANT TO A MERGER OR CONSOLIDATION OF HOLDINGS IN WHICH
HOLDINGS IS NOT THE CONTINUING ENTITY, OR THE SALE OR LIQUIDATION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE EMPLOYERS, PROVIDED THAT THE ASSIGNEE OR
TRANSFEREE IS THE SURVIVING ENTITY OR SUCCESSOR TO ALL OR

 

5

--------------------------------------------------------------------------------


 


SUBSTANTIALLY ALL OF THE ASSETS OF THE EMPLOYERS AND SUCH ASSIGNEE OR TRANSFEREE
ASSUMES THE LIABILITIES, OBLIGATIONS AND DUTIES OF THE EMPLOYERS, AS CONTAINED
IN THIS AGREEMENT, EITHER CONTRACTUALLY OR AS A MATTER OF LAW.  AS USED IN THIS
AGREEMENT, THE “EMPLOYERS” AND “HOLDINGS” SHALL MEAN THE EMPLOYERS AND HOLDINGS
AS HEREINBEFORE DEFINED, RESPECTIVELY, AND ANY SUCCESSOR TO THEIR BUSINESS
AND/OR ASSETS AS AFORESAID WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY
OPERATION OF LAW, OR OTHERWISE.


 


SECTION 7.                                CONFIDENTIAL INFORMATION.


 


(A)                                  NON-DISCLOSURE.  DURING THE EMPLOYMENT
PERIOD OR AT ANY TIME THEREAFTER, IRRESPECTIVE OF THE TIME, MANNER OR CAUSE OF
THE TERMINATION OF THIS AGREEMENT, EMPLOYEE WILL NOT DIRECTLY OR INDIRECTLY
REVEAL, DIVULGE, DISCLOSE OR COMMUNICATE TO ANY PERSON OR ENTITY, OTHER THAN
AUTHORIZED OFFICERS, DIRECTORS AND EMPLOYEES OF THE EMPLOYERS, IN ANY MANNER
WHATSOEVER, ANY CONFIDENTIAL INFORMATION (AS HEREINAFTER DEFINED) OF EMPLOYERS
OR ANY SUBSIDIARY OF EMPLOYERS WITHOUT THE PRIOR WRITTEN CONSENT OF THE CEO.


 


(B)                                 DEFINITION.  AS USED HEREIN, “CONFIDENTIAL
INFORMATION” MEANS INFORMATION DISCLOSED TO OR KNOWN BY EMPLOYEE AS A DIRECT OR
INDIRECT CONSEQUENCE OF OR THROUGH THE EMPLOYMENT ABOUT EMPLOYERS OR ANY
SUBSIDIARY OF EMPLOYERS, OR THEIR RESPECTIVE BUSINESSES, PRODUCTS AND PRACTICES
WHICH INFORMATION IS NOT GENERALLY KNOWN IN THE BUSINESS IN WHICH EMPLOYERS OR
ANY SUBSIDIARY OF EMPLOYERS IS OR MAY BE ENGAGED.  HOWEVER, CONFIDENTIAL
INFORMATION SHALL NOT INCLUDE UNDER ANY CIRCUMSTANCES ANY INFORMATION WITH
RESPECT TO THE FOREGOING MATTERS WHICH IS (I) DIRECTLY AVAILABLE TO THE PUBLIC
FROM A SOURCE OTHER THAN EMPLOYEE, (II) RELEASED IN WRITING BY EMPLOYERS TO THE
PUBLIC OR TO PERSONS WHO ARE NOT UNDER A SIMILAR OBLIGATION OF CONFIDENTIALITY
TO EMPLOYERS AND WHO ARE NOT PARTIES TO THIS AGREEMENT, (III) OBTAINED BY
EMPLOYEE FROM A THIRD PARTY NOT UNDER A SIMILAR OBLIGATION OF CONFIDENTIALITY TO
EMPLOYERS, (IV) REQUIRED TO BE DISCLOSED BY ANY COURT PROCESS OR ANY GOVERNMENT
OR AGENCY OR DEPARTMENT OF ANY GOVERNMENT, OR (V) THE SUBJECT OF A WRITTEN
WAIVER EXECUTED BY EITHER EMPLOYERS FOR THE BENEFIT OF EMPLOYEE.  IN THE EVENT
EMPLOYEE BELIEVES THAT HE IS FREE TO DISCLOSE OR UTILIZE CONFIDENTIAL
INFORMATION UNDER SECTION 7(B), HE SHALL GIVE WRITTEN NOTICE OF THE SAME TO
EMPLOYERS AT LEAST 30 DAYS PRIOR TO THE RELEASE OR USE OF SUCH CONFIDENTIAL
INFORMATION AND SHALL SPECIFY THE CLAIMED EXEMPTION AND THE CIRCUMSTANCES GIVING
RISE THERETO.


 


(C)                                  RETURN OF PROPERTY.  UPON TERMINATION OF
THE EMPLOYMENT, EMPLOYEE WILL SURRENDER TO EMPLOYERS ALL CONFIDENTIAL
INFORMATION, INCLUDING, WITHOUT LIMITATION, ALL LISTS, CHARTS, SCHEDULES,
REPORTS, FINANCIAL STATEMENTS, BOOKS AND RECORDS OF THE EMPLOYERS OR ANY
SUBSIDIARY OF THE EMPLOYERS, AND ALL COPIES THEREOF, AND ALL OTHER PROPERTY
BELONGING TO THE EMPLOYERS OR ANY SUBSIDIARY OF THE EMPLOYERS, INCLUDING,
WITHOUT LIMITATION, COMPANY CREDIT CARDS, CELL PHONES, PERSONAL DATA ASSISTANTS
OR OTHER ELECTRONIC DEVICES, PROVIDED EMPLOYEE SHALL BE ACCORDED REASONABLE
ACCESS TO SUCH CONFIDENTIAL INFORMATION SUBSEQUENT TO THE EMPLOYMENT PERIOD FOR
ANY PROPER PURPOSE AS DETERMINED IN THE REASONABLE JUDGMENT OF ANY OF THE
EMPLOYERS.


 


SECTION 8.                                AGREEMENT NOT TO COMPETE.


 


(A)                                  TERMINATION FOR CAUSE.  IN THE EVENT THAT
EMPLOYEE IS TERMINATED FOR CAUSE OR VOLUNTARILY TERMINATES HIS EMPLOYMENT WITH
EMPLOYERS OTHER THAN AS A CONSTRUCTIVE

 

6

--------------------------------------------------------------------------------


 


TERMINATION, EMPLOYEE HEREBY AGREES THAT FOR A PERIOD OF 12 MONTHS FOLLOWING
SUCH TERMINATION, HE SHALL NOT, EITHER IN HIS OWN BEHALF OR AS A PARTNER,
OFFICER, DIRECTOR, EMPLOYEE, AGENT OR SHAREHOLDER (OTHER THAN AS THE HOLDER OF
LESS THAN 5% OF THE OUTSTANDING CAPITAL STOCK OF ANY CORPORATION WITH A CLASS OF
EQUITY SECURITY REGISTERED UNDER SECTION 12(B) OR SECTION 12(G) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) ENGAGE IN, INVEST IN OR RENDER
SERVICES TO ANY PERSON OR ENTITY ENGAGED IN THE BUSINESSES IN WHICH EMPLOYERS OR
ANY SUBSIDIARY OF EMPLOYERS ARE THEN ENGAGED AND SITUATED WITHIN ANY COUNTRY. 
NOTHING CONTAINED IN THIS SECTION 8(A) SHALL BE CONSTRUED AS RESTRICTING THE
EMPLOYEE’S RIGHT TO SELL OR OTHERWISE DISPOSE OF ANY BUSINESS OR INVESTMENTS
OWNED OR OPERATED BY EMPLOYEE AS OF THE DATE HEREOF.


 


(B)                                 TERMINATION WITHOUT CAUSE OR FOR DISABILITY;
CONSTRUCTIVE TERMINATION.  IN THE EVENT THAT THE EMPLOYMENT OF EMPLOYEE IS
TERMINATED BY EMPLOYERS WITHOUT CAUSE OR THE NON-RENEWAL OF THE EMPLOYMENT
PERIOD BY EMPLOYERS OR AS A RESULT OF THE TOTAL DISABILITY OF EMPLOYEE OR BY
EMPLOYEE AS A CONSTRUCTIVE TERMINATION, EMPLOYEE HEREBY AGREES THAT DURING THE
PERIOD THAT EMPLOYEE ACCEPTS PAYMENTS FROM THE EMPLOYERS PURSUANT TO
SECTION 4(B), SECTION 4(C) OR SECTION 4(D) ABOVE, AS APPLICABLE, NEITHER HE NOR
ANY AFFILIATE SHALL, EITHER IN HIS OWN BEHALF OR AS A PARTNER, OFFICER,
DIRECTOR, EMPLOYEE, AGENT OR SHAREHOLDER (OTHER THAN AS THE HOLDER OF LESS THAN
5% OF THE OUTSTANDING CAPITAL STOCK OF ANY, CORPORATION WITH A CLASS OF EQUITY
SECURITY REGISTERED UNDER SECTION 12(B) OR SECTION 12(G) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED) ENGAGE IN, INVEST IN OR RENDER SERVICES TO ANY
PERSON OR ENTITY ENGAGED IN THE BUSINESSES IN WHICH EMPLOYERS OR ANY SUBSIDIARY
OF EMPLOYERS IS THEN ENGAGED AND SITUATED WITHIN ANY COUNTRY.  NOTHING CONTAINED
IN THIS SECTION 8(B) SHALL BE CONSTRUED AS RESTRICTING THE EMPLOYEE’S RIGHT TO
SELL OR OTHERWISE DISPOSE OF ANY BUSINESS OR INVESTMENTS OWNED OR OPERATED BY
EMPLOYEE AS OF THE DATE HEREOF.


 


SECTION 9.                                AGREEMENT NOT TO SOLICIT EMPLOYEES. 
EMPLOYEE AGREES THAT, FOR A PERIOD OF TWO (2) YEARS FOLLOWING THE TERMINATION BY
REASON OF VOLUNTARY TERMINATION BY EMPLOYEE OR TERMINATION FOR CAUSE, NEITHER HE
NOR ANY AFFILIATE SHALL, ON BEHALF OF ANY BUSINESS ENGAGED IN A BUSINESS
COMPETITIVE WITH EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS, SOLICIT OR INDUCE, OR
IN ANY MANNER ATTEMPT TO SOLICIT OR INDUCE ANY PERSON EMPLOYED BY, OR ANY AGENT
OF, ANY EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS TO TERMINATE HIS EMPLOYMENT OR
AGENCY, AS THE CASE MAY BE, WITH ANY EMPLOYERS OR SUCH SUBSIDIARY; PROVIDED THAT
SUCH LIMITATIONS SHALL NOT APPLY IF THE CONTACT WITH THE EMPLOYEE, AGENT OR
CONSULTANT IS INITIATED BY A THIRD PARTY, NOT ENGAGED OR HIRED BY EMPLOYEE OR
ANY AFFILIATE OF EMPLOYEE, ON A “BLIND BASIS” SUCH AS THROUGH A HEAD HUNTER.


 


SECTION 10.                          INJUNCTIVE RELIEF AND OTHER REMEDIES.


 


(A)                                  EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE
COVENANTS, OBLIGATIONS AND AGREEMENTS OF EMPLOYEE CONTAINED IN SECTION 7,
SECTION 8, SECTION 9 AND THIS SECTION 10 RELATE TO SPECIAL, UNIQUE AND
EXTRAORDINARY MATTERS AND THAT A VIOLATION OF ANY OF THE TERMS OF SUCH
COVENANTS, OBLIGATIONS OR AGREEMENTS WILL CAUSE EMPLOYERS IRREPARABLE INJURY FOR
WHICH ADEQUATE REMEDIES ARE NOT AVAILABLE AT LAW.  THEREFORE, EMPLOYEE AGREES
THAT EMPLOYERS SHALL BE ENTITLED TO AN INJUNCTION, RESTRAINING ORDER OR SUCH
OTHER EQUITABLE RELIEF (WITHOUT THE REQUIREMENT TO POST BOND) AS A COURT OF
COMPETENT JURISDICTION MAY DEEM NECESSARY OR APPROPRIATE TO RESTRAIN EMPLOYEE
FROM COMMITTING ANY VIOLATION OF SUCH COVENANTS, OBLIGATIONS OR AGREEMENTS.

 

7

--------------------------------------------------------------------------------


 


(B)                                 IN THE EVENT OF EMPLOYEE’S VIOLATION OF THE
PROVISIONS OF SECTION 7 AFTER THE EMPLOYMENT OF EMPLOYEE IS TERMINATED FOR ANY
REASON, SECTION 8 OR SECTION 9, THE RIGHT OF EMPLOYEE TO RECEIVE ANY FURTHER
PAYMENT PURSUANT TO THIS AGREEMENT SHALL IMMEDIATELY TERMINATE AND THE PAYMENTS
MADE TO EMPLOYEE SUBSEQUENT TO THE TERMINATION OF EMPLOYEE’S EMPLOYMENT PURSUANT
TO THIS AGREEMENT SHALL BE RETURNED TO EMPLOYERS BY EMPLOYEE WITHIN THIRTY (30)
DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM EMPLOYERS OF SUCH VIOLATION.  THE
INJUNCTIVE REMEDIES AND OTHER REMEDIES DESCRIBED IN THIS SECTION 10 ARE
CUMULATIVE AND IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES EMPLOYERS MAY HAVE.


 


SECTION 11.                          NO VIOLATION.  EMPLOYEE HEREBY REPRESENTS
AND WARRANTS TO EMPLOYERS THAT THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY EMPLOYEE DOES NOT, WITH OR WITHOUT THE GIVING OF NOTICE OR THE
PASSAGE OF TIME, OR BOTH, CONFLICT WITH, RESULT IN A DEFAULT, RIGHT TO
ACCELERATE OR LOSS OF RIGHTS UNDER ANY PROVISION OF ANY AGREEMENT OR
UNDERSTANDING TO WHICH THE EMPLOYEE OR, TO THE BEST KNOWLEDGE OF EMPLOYEE, ANY
OF EMPLOYEE’S AFFILIATES ARE A PARTY OR BY WHICH EMPLOYEE, OR TO THE BEST
KNOWLEDGE OF EMPLOYEE, EMPLOYEE’S AFFILIATES MAY BE BOUND OR AFFECTED.


 


SECTION 12.                          CAPTIONS.  THE CAPTIONS, HEADINGS AND
ARRANGEMENTS USED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND DO NOT IN ANY
WAY AFFECT, LIMIT OR AMPLIFY THE PROVISIONS HEREOF.


 


SECTION 13.                          NOTICES.  ALL NOTICES REQUIRED OR PERMITTED
TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED DELIVERED, WHETHER
OR NOT ACTUALLY RECEIVED, TWO DAYS AFTER DEPOSITED IN THE UNITED STATES MAIL,
POSTAGE PREPAID, REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO THE PARTY TO WHOM NOTICE IS BEING GIVEN AT THE SPECIFIED ADDRESS OR
AT SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE BY NOTICE:


 

Employers:

 

Thermadyne Holdings Corporation

 

 

Attn: Chief Executive Officer

 

 

16052 Swingley Ridge Road, Suite 300

 

 

St. Louis, MO 63017

 

 

Fax: 636.728.3010

 

 

 

 

 

and

 

 

 

 

 

Thermadyne Holdings Corporation

 

 

Attn: General Counsel

 

 

16052 Swingley Ridge Road, Suite 300

 

 

St. Louis, MO 63017

 

 

Fax: 636.728.3033

 

 

 

Employee:

 

c/o Thermadyne Holdings Corporation

 

 

16052 Swingley Ridge Road, Suite 300

 

 

St. Louis, Missouri 63017

 


SECTION 14.                          INVALID PROVISIONS.  IF ANY PROVISION OF
THIS AGREEMENT IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR
FUTURE LAWS, SUCH PROVISIONS SHALL BE FULLY

 

8

--------------------------------------------------------------------------------


 


SEVERABLE, AND THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF SUCH
ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS
AGREEMENT; THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE
AND EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION OR BY ITS SEVERANCE FOR THIS AGREEMENT.  IN LIEU OF EACH SUCH ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION, THERE SHALL BE ADDED AUTOMATICALLY AS PART
OF THIS AGREEMENT A PROVISION AS SIMILAR IN TERMS TO SUCH ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION AS MAY BE POSSIBLE AND BE LEGAL, VALID AND ENFORCEABLE.


 


SECTION 15.                          AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED
IN WHOLE OR IN PART ONLY BY AN INSTRUMENT IN WRITING SETTING FORTH THE
PARTICULARS OF SUCH AMENDMENT AND DULY EXECUTED BY AN OFFICER OF EMPLOYERS AND
BY EMPLOYEE.


 


SECTION 16.                          WAIVER.  NO DELAY OR OMISSION BY ANY PARTY
HERETO TO EXERCISE ANY RIGHT OR POWER HEREUNDER SHALL IMPAIR SUCH RIGHT OR POWER
TO BE CONSTRUED AS A WAIVER THEREOF.  A WAIVER BY ANY OF THE PARTIES HERETO OF
ANY OF THE COVENANTS TO BE PERFORMED BY ANY OTHER PARTY OR ANY BREACH THEREOF
SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY SUCCEEDING BREACH THEREOF OR OF ANY
OTHER COVENANT HEREIN CONTAINED.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
HEREIN, ALL REMEDIES PROVIDED FOR IN THIS AGREEMENT SHALL BE CUMULATIVE AND IN
ADDITION TO AND NOT IN LIEU OF ANY OTHER REMEDIES AVAILABLE TO ANY PARTY AT LAW,
IN EQUITY OR OTHERWISE.


 


SECTION 17.                          COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL,
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 18.                          GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED ACCORDING TO THE LAWS OF THE STATE OF MISSOURI.


 


SECTION 19.                          RESOLUTION OF DISPUTES; ARBITRATION.  ANY
DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR EMPLOYEE’S EMPLOYMENT
WITH EMPLOYERS OR THE TERMINATION THEREOF SHALL BE RESOLVED FIRST BY NEGOTIATION
BETWEEN THE PARTIES.  IF SUCH NEGOTIATIONS LEAVE THE MATTER UNRESOLVED AFTER 60
DAYS, THEN SUCH DISPUTE OR CLAIM SHALL BE RESOLVED BY BINDING CONFIDENTIAL
ARBITRATION, TO BE HELD IN ST. LOUIS, MISSOURI, IN ACCORDANCE WITH THE RULES OF
THE AMERICAN ARBITRATION ASSOCIATION. THE ARBITRATOR IN ANY ARBITRATION PROVIDED
FOR HEREIN WILL BE MUTUALLY SELECTED BY THE PARTIES OR IN THE EVENT THE PARTIES
CANNOT MUTUALLY AGREE, THEN APPOINTED BY THE AMERICAN ARBITRATION ASSOCIATION. 
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION THEREOF.  THE PARTIES SHALL BE RESPONSIBLE FOR THEIR
OWN COSTS AND EXPENSES UNDER THIS SECTION 19.


 


SECTION 20.                          PAYMENT UPON DEATH OF EMPLOYEE.  IN THE
EVENT OF THE DEATH OF EMPLOYEE DURING THE TERM HEREOF, ANY UNPAID PAYMENTS DUE
EITHER PRIOR TO EMPLOYEE’S DEATH OR AFTER EMPLOYEE’S DEATH SHALL BE PAYABLE AS
DESIGNATED BY EMPLOYEE PRIOR TO HIS DEATH IN WRITING TO EMPLOYERS.  IN THE EVENT
OF THE DEATH OF ALL SUCH PERSONS SO DESIGNATED BY EMPLOYEE, EITHER PRIOR TO THE
DEATH OF THE EMPLOYEE OR DURING ANY TIME WHEN PAYMENTS ARE DUE AS PROVIDED
HEREIN, OR IN THE EVENT EMPLOYEE FAILS TO SO DESIGNATE PRIOR TO HIS DEATH, OR
WITHDRAWS ALL SUCH DESIGNATIONS, SAID PAYMENTS THEREAFTER SHALL BE MADE TO
EMPLOYEE’S ESTATE.

 

9

--------------------------------------------------------------------------------


 


SECTION 21.                          PRIOR EMPLOYMENT AGREEMENTS.  THIS
AGREEMENT SUPERSEDES ANY AND ALL OTHER EMPLOYMENT, CHANGE-IN-CONTROL, SEVERANCE
OR SIMILAR AGREEMENTS BETWEEN EMPLOYEE AND EMPLOYERS.


 


SECTION 22.                          JOINTLY AND SEVERALLY LIABLE.  EACH OF THE
EMPLOYERS THAT HAVE SIGNED BELOW IS A PARTY TO THIS AGREEMENT AND IS JOINTLY AND
SEVERALLY LIABLE FOR THE OBLIGATIONS OF EMPLOYERS SET FORTH IN THIS AGREEMENT.


 

* * * * * *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amended
and Restated Executive Employment Agreement as of the date first above written.

 

 

EMPLOYEE:

 

 

 

 

 

s/s Brian Truex

 

 

Name: Brian Truex

 

 

 

 

 

EMPLOYERS:

 

 

 

 

 

Thermadyne Holdings Corporation

 

 

 

 

 

By:

/s/Patricia S. Williams

 

 

 

Patricia S. Williams

 

Title:

Vice President & General Counsel

 

11

--------------------------------------------------------------------------------